Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,341,024. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1 & 2 of Instant Application: A method comprising:
Claims 1, 5, & 6 of U.S. 11,341,024: A method comprising: 
(Claim 2) The method of claim 1, further comprising: identifying, in the source code, one or more call expressions that each represent a logging call.

(Claim 1) generating a number of search patterns for parsing output messages produced by
one or more software packages, wherein each of the search patterns is based on one or
more arguments of a corresponding call expression in source code of the one or more
software packages;
(Claim 1) examining source code of one or more software packages that produce output messages; identifying, in the source code, one or more call expressions that each represent a logging call; 
generating a number of search patterns for parsing output messages produced by the one or more software packages, wherein each of the search patterns is based on one or more arguments of a corresponding call expression of the one or more call expressions; and 
generating an ordered list of the search patterns according to a number of output
messages recognized as log entries based on each search pattern;
(Claim 1) reducing the number of search patterns to be applied to the output messages produced by the one or more software packages to identify log entries among the output messages.
(Claim 5) The method of claim 1, wherein reducing the number of search patterns comprises: generating an ordered list of the search patterns according to a number of output messages recognized as log entries based on each search pattern.
identifying a threshold number of the search patterns, wherein the search patterns
among the threshold number have a higher number of output messages recognized as log
entries than search patterns outside the threshold number; and removing the search patterns outside the threshold number from the ordered list.
(Claim 6) The method of claim 5, wherein reducing the number of search patterns further comprises: identifying a threshold number of the search patterns, wherein the search patterns among the threshold number have a higher number of output messages recognized as log entries than search patterns outside the threshold number; and removing the search patterns outside the threshold number from the ordered list.



(Claim 3) The method of claim 2, wherein identifying the one or more call expressions
comprises traversing one or more abstract syntax trees for the one or more software
packages.
(Claim 2) The method of claim 1, wherein identifying the one or more call expressions comprises traversing one or more abstract syntax trees for the one or more software packages.
(Claim 4) The method of claim 1, wherein generating the number of search patterns
comprises applying string parsing logic to a string representing the corresponding call
expression, the string parsing logic to identify a function call and one or more parameters
in the one or more arguments of the corresponding call expression.
(Claim 3) The method of claim 1, wherein generating the number of search patterns comprises applying string parsing logic to a string representing the corresponding call expression, the string parsing logic to identify a function call and one or more parameters in the one or more arguments of the corresponding call expression.
(Claim 5) The method of claim 1, wherein the search patterns comprise regular expressions.
(Claim 4) The method of claim 1, wherein the search patterns comprise regular expressions.

(Claim 6) The method of claim 1, wherein a log entry component that applies the search
patterns to the output messages produced by the one or more software packages is
configured to: receive an output message produced by the one or more software packages during execution; and iteratively compare the output message to each search pattern in an ordered list of the number of search patterns until a match is found, wherein the ordered list is arranged
based on how often each search pattern has a matching output message.
(Claim 7) The method of claim 6, wherein the log entry component is further configured to:
convert the output message to a structured format; and provide the message to a central repository.
(Claim 7) The method of claim 1, wherein a log entry component that applies the search patterns to the output messages produced by the one or more software packages is configured to: receive an output message produced by the one or more software packages during execution; iteratively compare the output message to each search pattern in an ordered list of the number of search patterns until a match is found, wherein the ordered list is arranged based on how often each search pattern has a matching output message; 
convert the output message to a structured format; and provide the message to a central repository.


Claims 8 & 9 of Instant Application:
Claims 8, 12 & 13 of U.S. 11,341,024:
(Claim 8) A system comprising:
memory; and
one or more processors coupled to the memory, the one or more processors to:
(Claim 9) The system of claim 8, wherein the one or more processors are further to:
identify, in the source code, one or more call expressions that each represent a
logging call
(Claim 8) generate a number of search patterns for parsing output messages
produced by one or more software packages, wherein each of the search patterns
is based on one or more arguments of a corresponding call expression in source
code of the one or more software packages;


(Claim 8) A system comprising: memory; and one or more processors coupled to the memory, the one or more processors to: examine source code of one or more software packages that produce output messages; identify, in the source code, one or more call expressions that each represent a logging call; 

generate a number of search patterns for parsing output messages produced by the one or more software packages, wherein each of the search patterns is based on one or more arguments of a corresponding call expression of the one or more call expressions; and reduce the number of search patterns to be applied to the output messages produced by the one or more software packages to identify log entries among the output messages.
generate an ordered list of the search patterns according to a number of
output messages recognized as log entries based on each search pattern;
identify a threshold number of the search patterns, wherein the search
patterns among the threshold number have a higher number of output messages
recognized as log entries than search patterns outside the threshold number; and
remove the search patterns outside the threshold number from the ordered
list.
(Claim 12) The system of claim 8, wherein to reduce the number of search patterns, the one or more processors to: generate an ordered list of the search patterns according to a number of output messages recognized as log entries based on each search pattern.
(Claim 13) The system of claim 12, wherein to reduce the number of search patterns, the one or more processors further to: identify a threshold number of the search patterns, wherein the search patterns among the threshold number have a higher number of output messages recognized as log entries than search patterns outside the threshold number; and remove the search patterns outside the threshold number from the ordered list.

(Claim 10) The system of claim 9, wherein to identify the one or more call expressions, the
one or more processors are to traverse one or more abstract syntax trees for the one or
more software packages.
(Claim 9) The system of claim 8, wherein to identify the one or more call expressions, the one or more processors to traverse one or more abstract syntax trees for the one or more software packages.
(Claim 11) The system of claim 8, wherein to generate the number of search patterns, the one or more processors are to apply string parsing logic to a string representing the corresponding call expression, the string parsing logic to identify a function call and one or more parameters in the one or more arguments of the corresponding call expression.
(Claim 10) The system of claim 8, wherein to generate the number of search patterns, the one or more processors to apply string parsing logic to a string representing the corresponding call expression, the string parsing logic to identify a function call and one or more parameters in the one or more arguments of the corresponding call expression.
(Claim 12) The system of claim 8, wherein the search patterns comprise regular expressions.
(Claim 11) The system of claim 8, wherein the search patterns comprise regular expressions.
(Claim 13) The system of claim 8, wherein a log entry component that applies the search
patterns to the output messages produced by the one or more software packages is
configured to: receive an output message produced by the one or more software packages during execution; and iteratively compare the output message to each search pattern in an ordered list of the number of search patterns until a match is found, wherein the ordered list is arranged
based on how often each search pattern has a matching output message.
(Claim 14) The system of claim 13, wherein the log entry component is further configured to: convert the output message to a structured format; and provide the message to a central repository.
(Claim 14) The system of claim 8, wherein a log entry component that applies the search patterns to the output messages produced by the one or more software packages is configured to: receive an output message produced by the one or more software packages during execution; iteratively compare the output message to each search pattern in an ordered list of the number of search patterns until a match is found, wherein the ordered list is arranged based on how often each search pattern has a matching output message; convert the output message to a structured format; and provide the message to a central repository.


Claims 15 & 16 of Instant Application:
Claims 15, 19 & 20 of U.S. 11,341,024:
(Claim 15) A non-transitory computer readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to:
(Claim 16) The non-transitory computer readable storage medium of claim 15, wherein the instructions further cause the one or more processors to: identify, in the source code, one or more call expressions that each represent a
logging call.

(Claim 15) generate a number of search patterns for parsing output messages produced by one or more software packages, wherein each of the search patterns is based on one or more arguments of a corresponding call expression in source code of the one or more
software packages;





generate an ordered list of the search patterns according to a number of output
messages recognized as log entries based on each search pattern;

identify a threshold number of the search patterns, wherein the search patterns
among the threshold number have a higher number of output messages recognized as log
entries than search patterns outside the threshold number; and remove the search patterns outside the threshold number from the ordered list.
(Claim 15) A non-transitory computer readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to: examine source code of one or more software packages that produce output messages; identify, in the source code, one or more call expressions that each represent a logging call; 


generate a number of search patterns for parsing output messages produced by the one or more software packages, wherein each of the search patterns is based on one or more arguments of a corresponding call expression of the one or more call expressions; and reduce the number of search patterns to be applied to the output messages produced by the one or more software packages to identify log entries among the output messages.

19. The non-transitory computer readable storage medium of claim 15, wherein to reduce the number of search patterns, the instructions cause the one or more processors to: generate an ordered list of the search patterns according to a number of output messages recognized as log entries based on each search pattern.
20. The non-transitory computer readable storage medium of claim 19, wherein to reduce the number of search patterns, the instructions cause the one or more processors further to: identify a threshold number of the search patterns, wherein the search patterns among the threshold number have a higher number of output messages recognized as log entries than search patterns outside the threshold number; and remove the search patterns outside the threshold number from the ordered list.

(Claim 17) The non-transitory computer readable storage medium of claim 16, wherein to identify the one or more call expressions, the instructions cause the one or more
processors to traverse one or more abstract syntax trees for the one or more software
packages.
(Claim 16) The non-transitory computer readable storage medium of claim 15, wherein to identify the one or more call expressions, the instructions cause the one or more processors to traverse one or more abstract syntax trees for the one or more software packages.
(Claim 18) The non-transitory computer readable storage medium of claim 15, wherein to generate the number of search patterns, the instructions cause the one or more processors
to apply string parsing logic to a string representing the corresponding call expression, the string parsing logic to identify a function call and one or more parameters in the one or more arguments of the corresponding call expression.
(Claim 17) The non-transitory computer readable storage medium of claim 15, wherein to generate the number of search patterns, the instructions cause the one or more processors to apply string parsing logic to a string representing the corresponding call expression, the string parsing logic to identify a function call and one or more parameters in the one or more arguments of the corresponding call expression.
(Claim 19) The non-transitory computer readable storage medium of claim 15, wherein the search patterns comprise regular expressions.
(Claim 18) The non-transitory computer readable storage medium of claim 15, wherein the search patterns comprise regular expressions.


Claim 20 of Instant Application is a medium version of the claimed method of claim 7 of U.S. 11,341,024.  Thus, accordingly, claim 20 of Instant Application is also rejected.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites the limitation “search patterns” on line 10, which renders the claim indefinite because it is unclear whether the search patterns refer to the search patterns on line 2 or to another.  Therefore, the limitation “search patterns” on line 10 is interpreted as “the search patterns”.
	Claims 2-7 are rejected for dependency upon rejected base claim 1 above.

Claim 8 recites the limitation “search patterns” on line 12, which renders the claim indefinite because it is unclear whether the search patterns refer to the search patterns on line 4 or to another.  Therefore, the limitation “search patterns” on line 12 is interpreted as “the search patterns”.
	Claims 9-14 are rejected for dependency upon rejected base claim 8 above.

	Claim 15 recites the limitation “search patterns” on line 11, which renders the claim indefinite because it is unclear whether the search patterns refer to the search patterns on line 3 or to another.  Therefore, the limitation “search patterns” on line 11 is interpreted as “the search patterns”.
	Claims 16-20 are rejected for dependency upon rejected base claim 15 above.

 Allowable Subject Matter
Claims 1-20 are rejected under 35 USC 112 and double patenting, but would be allowable if the 35 USC 112 and double patenting rejections are overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Faizanullah (US 2016/0098342) teaches a method for using a log model to combine log messages.

Any inquiry concerning this communication from the examiner should be directed to Qamrun Nahar whose telephone number is (571) 272-3730.  The examiner can normally be reached on Mondays through Fridays from 10:00 AM to 6:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente, can be reached on (571) 272-3652.  The fax phone number for the organization where this application or processing is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Qamrun Nahar/
Primary Examiner, Art Unit 2196